Citation Nr: 1628952	
Decision Date: 07/20/16    Archive Date: 08/01/16

DOCKET NO.  10-42 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for hypertensive heart disease with left ventricular hypertrophy.

2.  Entitlement to a disability rating in excess of 30 percent for hypertensive heart disease with left ventricular hypertrophy.

3.  Entitlement to a separate compensable disability rating for hypertension.

4.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1980 to November 2001.  This case comes before the Board of Veterans' Appeals (Board) on appeal of April 2009 and April 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

Although the Veteran's substantive appeal was for an increased disability rating for hypertension, as explained below, the Board has determined that the Veteran's hypertension and hypertensive heart disease warrant separate evaluations.  As such, the Board has recharacterized the issues on appeal as reflected on the title page.

When the Veteran's claim for an increased rating for hypertension was before the Board in May 2015, it was remanded for additional development.  The claim is now again before the Board for further appellate action.

The Board notes that during the pendency of the Veteran's appeal, the RO issued a rating decision in April 2012 denying his claim for service connection for sleep apnea.  The Veteran subsequently filed a timely notice of disagreement and timely substantive appeal.  As such, the Board has taken jurisdiction over the Veteran's claim for service connection for sleep apnea.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.

The issues of entitlement to an earlier effective date for service connection for a foot disability, and for entitlement to a compensable rating for that disability, were raised in a November 2013 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of entitlement to a disability rating in excess of 30 percent for hypertensive heart disease, entitlement to a separate compensable disability rating for hypertension, and entitlement to service connection for sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

Throughout the period of the claim, the Veteran's hypertensive heart disease has been productive of a workload of greater than 5 METs, dyspnea, fatigue, and evidence of cardiac hypertrophy on electrocardiogram (EKG).


CONCLUSION OF LAW

Throughout the period of the claim, the criteria for a 30 percent disability rating for hypertensive heart disease have been met.


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board notes that all of the Veteran's pertinent service treatment records (STRs) and post-service VA and private treatment records have been obtained, to the extent they have been identified by the Veteran.  With respect to the issue of entitlement to a rating in excess of 10 percent for hypertensive heart disease, neither the Veteran nor his representative have identified any outstanding evidence that could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.  Accordingly, the Board is satisfied that VA has fulfilled its duty to assist the Veteran with respect to this issue and will address the merits of the claim.

The Board notes that, as explained below, the issue of entitlement to a rating in excess of 30 percent for hypertensive heart disease is remanded.  As such, VA's duty to assist the Veteran with respect to this issue is ongoing.

Accordingly, the Board will address the merits of the claim for a disability rating in excess of 10 percent for hypertensive heart disease.



Legal Criteria

Disability evaluations are determined by application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. § Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2015).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2015).

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2015).  This section does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2015) and Schafrath v. Derwinki, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability at issue.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disabilities under review.

The Veteran was originally granted service connection for "hypertension with left ventricular hypertrophy" in an August 2001 rating decision.  Inexplicably, even after noting that a 30 percent rating would be warranted for evidence of cardiac hypertrophy, the RO assigned a 10 percent rating for "use of medication and left ventricular hypertrophy" under a hyphenated Diagnostic Code, 7020-7101.  In recognition of this error, the RO issued a deferred rating in January 2010 in which it noted that the Veteran's hypertension and left ventricular hypertrophy should have been assigned separate evaluations in the August 2001 decision, and that a 30 percent evaluation "might" have been warranted for the Veteran's left ventricular hypertrophy since the original effective date.  However, to date, no action has been taken to assign separate ratings for each disability.  

The Board is in agreement that two separate evaluations are warranted.  In this regard, the Board observes that Note 3 to Diagnostic Code 7101 for hypertension unambiguously states that hypertension should be evaluated separately from hypertensive heart disease.  Hypertensive heart disease, in turn, is evaluated under Diagnostic Code 7007.  The Board again notes that the RO granted service connection for "hypertension with left ventricular hypertrophy."  The medical evidence of record includes diagnoses of hypertensive heart disease and April 2009 and May 2010 findings by VA examiners that the Veteran's left ventricular hypertrophy is a complication of his hypertension.  As such, the Board finds that the Veteran is entitled to separate evaluations for his hypertension and hypertensive heart disease with left ventricular hypertrophy.  Accordingly, the Board will proceed to analyze the evidence under Diagnostic Code 7007 for hypertensive heart disease and, in the remand section following this decision, under Diagnostic Code 7101 for hypertension. 

Hypertensive heart disease is evaluated under 38 C.F.R. § 4.104, Diagnostic Code 7007.  Under Diagnostic Code 7007, a 10 percent rating is warranted where a workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or where continuous medication is required.  A 30 percent rating is warranted where a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or where there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  A 60 percent rating is warranted where there has been more than one episode of acute congestive heart failure in the past year, or where a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating is warranted where there is chronic congestive heart failure, or where a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or there is left ventricular dysfunction with an ejection fraction of less than 30 percent.

The Board notes that the report of a July 2001 examination performed at the time of the Veteran's retirement from service noted that an echocardiogram was performed in October 1999, during service, which revealed left ventricular hypertrophy.  A diagnosis of left ventricular hypertrophy is confirmed by private medical records, including the results of EKG testing in January 2000, December 2006, and September 2008.  The diagnosis was also confirmed by a VA examiner in May 2010, who also noted that the Veteran reported headaches, chest pain, and shortness of breath whenever he exerted himself, and that his ejection fraction was over 60 percent, and his estimated METs level was around 7.

The Board finds that the Veteran's left ventricular hypertrophy, initially diagnosed in October 1999 and confirmed on multiple occasions by EKG testing, as well as the May 2010 finding of a METs level of 7, entitle the Veteran to a 30 percent rating under Diagnostic Code 7007 throughout the period of the claim. However, the Board notes that, as explained in the remand below, the Board has determined that because the Veteran's last VA heart examination was in May 2010, and he has indicated a worsening of his condition since that time, a remand for a contemporaneous VA examination is warranted to determine the current severity of the Veteran's hypertensive heart disease, and thus whether a rating higher than 30 percent is warranted.

Additional Considerations 

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b) (West 2014); Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board has accordingly considered the lay evidence offered by the Veteran, in the form of correspondence to VA, in addition to the medical evidence cited above.

Consideration has been given to assigning a staged rating for the Veteran's hypertensive heart disease, but for the reasons explained above the Board has determined that 30 percent rating is warranted for the entire period of the claim.  


ORDER

Entitlement to a disability rating of 30 percent for hypertensive heart disease with left ventricular hypertrophy is granted.


REMAND

The Board finds that additional development is required before the Veteran's remaining claims are decided.

Regarding entitlement to a disability rating in excess of 30 percent for hypertensive heart disease with left ventricular hypertrophy, the Board notes that the Veteran's most recent VA heart examination was performed in May 2010.  Since that time, the Veteran has indicated that his blood pressure has continued to rise and to affect his heart condition.  As such, the Board has determined that a remand is warranted in order to afford the Veteran a contemporaneous examination to address the severity of his hypertensive heart disease.  In addition, because the heart examination will include a measurement of the Veteran's blood pressure, the Board has determined that the current severity of the Veteran's hypertension should also be re-assessed pursuant to the VA examination ordered by this remand.

The Board acknowledges the Veteran's contention that he has "masked" hypertension, which causes his blood pressure readings at VA examinations and appointments to be lower than at home, since he tends to calm down when waiting for his appointments to begin.  In this regard, the Board strongly encourages the Veteran to submit any records he has made or will make of at-home blood pressure readings, and to provide them to the VA examiner.

With regard to the Veteran's claim for service connection for sleep apnea, the Board notes that the medical evidence of record includes an August 2010 diagnosis of obstructive sleep apnea.  The Veteran has asserted that his sleep apnea is related to in-service exposure to hazardous materials.  Specifically, in a December 2010 statement, the Veteran asserted that his sleep apnea could have been caused by asbestos, second-hand smoke, fire watches, firefighting training, or exposure to other hazardous materials.  He explained that while stationed aboard the USS Fairfax County, smoking was allowed in berthing spaces as well as working spaces, and that there were a lot of chain smokers on board.  He also explained that he worked with hazardous materials as well as paints.  He also noted that he worked on deck of the ship chipping and grinding paint, cleaning lube oil, and standing fire watch.  Alternatively, the Veteran has asserted that his sleep apnea is related to in-service treatment for a sinus condition and hay fever.  In addition, the Veteran submitted medical literature addressing a link between sleep apnea and hypertension in an effort to show his sleep apnea was caused by his service-connected hypertension.

The Board notes that the Veteran's DD 214 separation form shows his military occupational specialties included hazardous material control management technician and supervisor.  The Veteran's service records also show a positive response to an Asbestos Medical Surveillance Program questionnaire in February 2001, prior to his retirement from service, and more than 9 years prior to his filing his sleep apnea claim in September 2010.  On the basis of the foregoing, the Board finds the Veteran's contention of in-service exposure to asbestos and other hazardous materials to be credible.

The RO obtained a VA medical opinion addressing the etiology of the Veteran's sleep apnea in April 2012.  In this regard, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In addition, a medical examiner is not free to simply ignore a veteran's lay statements recounting symptoms or events.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The April 2012 VA opinion author provided a thorough rationale as to why the Veteran's sleep apnea was not related to in-service asbestos exposure.  However, the author focused solely on asbestos exposure, and did not address the Veteran's contentions that his sleep apnea was related to in-service exposure to second-hand smoke, paint, or other hazardous materials; in-service treatment of a sinus condition; or his service-connected hypertension.  Accordingly, the Board finds that the April 2012 medical opinion is inadequate for adjudication purposes, and that a remand is warranted in order to afford the Veteran a contemporaneous VA examination and opinion. 

On remand, relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, the RO or the AMC should afford the Veteran a VA examination by a physician with sufficient expertise, to determine the current severity of his service-connected hypertensive heart disease with left ventricular hypertrophy, and hypertension.  All pertinent evidence of record must be made available to and reviewed by the physician.  Any indicated tests and studies should be performed.

The physician must perform a stress test, electrocardiogram, echocardiogram, and X-ray.  If the physician determines that any test is not warranted, he or she must provide a rationale.

The physician must determine the Veteran's METs level, his ejection fraction, and whether he has left ventricular dysfunction.

The physician must consider and discuss the Veteran's contention that he has "masked" hypertension, resulting in lower blood pressure readings in a doctor's office than at home, as well as any records of at-home testing submitted by the Veteran.

The examiner must provide a rationale for any proffered opinion.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  Then, the RO or the AMC should afford the Veteran a VA examination by an examiner with sufficient expertise, to determine the nature and etiology of his obstructive sleep apnea.  All pertinent evidence of record must be made available to and reviewed by the examiner.

Following the examination and a review of the relevant evidence and lay statements, the examiner should state whether it is at least as likely as not (50 percent probability or greater) that the Veteran's sleep apnea was incurred in, was caused by, or is otherwise etiologically related to his periods of active service.

In providing his or her opinion, the examiner should assume the Veteran is credible with regard to his accounts of in-service exposure to asbestos and other hazardous materials.

The examiner must consider and discuss the Veteran's contentions that his sleep apnea is etiologically related to:

a) in-service exposure to asbestos and other hazardous materials, to include second-hand smoke and paint; and

b) in-service sinus symptoms and hay fever.

The examiner should also state whether it is at least as likely as not (50 percent probability or greater) that the Veteran's sleep apnea is proximately due to his service-connected hypertension.

In this regard, the examiner must consider and discuss the medical literature submitted by the Veteran pertaining to a link between sleep apnea and hypertension.

The examiner must provide a rationale for any proffered opinion.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

4.  The RO or the AMC should also undertake any other development it determines to be warranted.

5.  Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




Department of Veterans Affairs


